Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 1814
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg 6 1814

To offer you anything like consolation for your irreparable loss my dear Mother is I feel utterly impossible and Heaven alone can pour balm into the wound which in its wise decrees it has ordained. Too recently have I suffer’d the same dreadful stroke not to feel how every fibre of your heart must have been rent by this great great affliction if the tenderest sympathy could in the smallest degree assuage the anguish of maternal grief if the assurance of the profoundest, respect and affection could alleviate one pang with what delight would I contribute by every attention in my power to ameliorate the pain which I am sensible cannot be entirely removed never my dear Madam was our separation so irksome as at this time for though I never could hope to replace so heavy a loss the wish and endeavor to repair it would I trust prove acceptable it remains for my boys to redouble their exertions for that happiness it would be my pride and felicity to promote—
I have nothing to inform you of but what you must hear in a much better way from your Son his health is I think much mended this Winter Our ministers are still here and I think are likely to remain here much longer although there is some talk of their leaving us the mission will I fear prove unsuccessful as the English are very persevering
Present me most affectionately to the President and to every branch of the family for my boys say every thing the fondest mother could suggest and believe me most affectionately and sincerely / Your dutiful daughter 
L C A—